Detailed Action



Claims 1-8 and 10-14 are pending in this application and presented for examination, claims 1, 3-4, 6, 8 and 10 having been amended, claim 9 having been cancelled, and claims 10-14 added by preliminary amendment.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Note
The claimed invention as amended includes claim limitations concerning determining spare resources “by performing a fluctuation prediction on the system requirement” (claim 1 lns. 10-11, claim 4 ln. 13, claim 10 lns. 7-8).  Such claim language does not otherwise indicate what such a “fluctuation prediction” might involve, including what might or might not be fluctuating, exactly.  However, such claim language is interpreted in light of the disclosure, which indicates that “a fluctuation prediction is to predict the number of a managed apparatus(es) and a setting(s) of the managed apparatus(es) which may become necessary if a system failure, overload and so on occur in the managed system” (Spec., ¶ 42).  Another example concerning fluctuation predictions would be when something is under observation through facilities being managed by the system disclosed by the claimed invention, and how the size and behavior of that which is observed may fluctuate; such varying observational data then would be considered information relating to spare resources, and so concern a fluctuation prediction in relation to settings of managed resources (Spec., ¶ 70).  Therefore, “fluctuation prediction” is treated as signifying that variability is taken into account prospectively in relation to the resources that might be required for the system of the claimed invention as amended.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
The term “Web serve 400” should be “Web server 400” (Spec., ¶ 33).
All three occurrences of “communication prat 301” should be “communication part 301” (Spec., ¶ 55).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al., U.S. Patent Application Publication No. US 2018/0302295 A1 (hereinafter Suzuki), in view of Hildebrand, U.S. Patent Application Publication No. US 2012/01440238 A1 (hereinafter Hildebrand).
Claim 1 is disclosed by Suzuki, wherein
[Claim 1]  A design management apparatus, comprising: 
at least a processor (¶ 5); and 
a memory in circuit communication with the processor (¶ 5), 
wherein the processor is configured to execute program instructions stored in the memory (¶ 5) to implement:
a system requirement obtaining part which obtains a system requirement of a managed system configured to include a managed apparatus(es) (¶¶ 3, 36, wherein a service level agreement (SLA) specifies service content and service quality requirements for a data center provider managing systems for customers); 
a requested resource determination part which determines a requested resource(s) based on the system requirement (¶¶ 36-37, wherein resources needed to satisfy the SLA’s requirements are determined, ¶¶ 41-42); 
a […] resource determination part which determines a […] resource(s) by performing a fluctuation prediction on the system requirement (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161); and 
a system configuration determination part which determines system configuration information regarding a system configuration including the requested resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) and the […] resource(s) (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).
Claims 2, 11 and 13 are disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 2]  The design management apparatus according to claim 1, wherein 
the requested resource determination part determines information regarding the number of a managed apparatus(es) (Fig. 28 # S2801, ¶¶ 193-194, wherein the number of physical machines activated for satisfying the SLA’s requirements is determined, ¶¶ 41-42) and a setting(s) of the managed apparatus(es) satisfying a system requirement of a managed system as information regarding the requested resource(s) (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are configured to satisfy the SLA’s requirements, ¶¶ 41-42); and 
the […] resource determination part determines information regarding the number of a managed apparatus(es) (Fig. 28 # S2801, ¶¶ 193-194, wherein the number of physical machines activated for satisfying the SLA’s requirements is determined, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161) and a setting(s) of the managed apparatus(es) corresponding to at least any one of variation of an environment of the managed system and variation of an operation of the managed system as information regarding the […] resource(s) (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are configured to satisfy the SLA’s requirements, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value of changing conditions, ¶¶ 159-161).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).
Claims 3, 12 and 14 are disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 3]  The design management apparatus according to claim 1, wherein 
the managed apparatus includes communication facilities (Fig. 4 # 210, ¶¶ 69, 103, wherein the network includes a communication line for connecting computers, and other network communication resources); and 
the system requirement includes information (¶¶ 3, 42, wherein the SLA requires a service be provided by a data center) regarding at least any one of a type of the managed apparatus, an application to be operated by the managed apparatus and a communication method of the managed apparatus (¶¶ 3, 41-42, wherein users specify a desire for VMs executing at particular performance levels to provide service content).

Claim 4 is disclosed by Suzuki, wherein
[Claim 4]  A management system, wherein the management system is configured to comprise a design management apparatus and a supply management apparatus; 
wherein the design management apparatus comprises: 
at least a processor (¶ 5); and 
a memory in circuit communication with the processor (¶ 5), 
wherein the processor is configured to execute program instructions stored in the memory (¶ 5) to implement: 
a system requirement obtaining part which obtains a system requirement of a managed system configured to include a managed apparatus(es) (¶¶ 3, 36, wherein a service level agreement (SLA) specifies service content and service quality requirements for a data center provider managing systems for customers); 
a requested resource determination part which determines a requested resource(s) based on the system requirement (¶¶ 36-37, wherein resources needed to satisfy the SLA’s requirements are determined, ¶¶ 41-42); 
a […] resource determination part which determines a […] resource(s) by performing a fluctuation prediction on the system requirement (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161); 
and a system configuration determination part which determines system configuration information regarding a system configuration including the requested resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) and the  […] resource(s) (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161), and transmits the system configuration information to the supply management apparatus (¶¶ 124, 134-135, wherein the enumeration of resources determined as needed to satisfy the SLA’s requirements, ¶¶ 120-122, are transmitted through the network to associated system components); and 
wherein the supply management apparatus comprises: 
at least a processor (¶ 5); and 
a memory in circuit communication with the processor (¶ 5), 
wherein the processor is configured to execute program instructions stored in the memory (¶ 5) to implement: 
the supply management apparatus secures an apparatus(es) corresponding to the requested resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) and the  […] resource(s) as a managed apparatus(es) if the system configuration information is received (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161), and performs a processing of delivering a managed apparatus(es) corresponding to the requested resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) to an end user of the managed system (¶¶ 41-42, wherein the service required by the SLA is provided to users using the service).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).
Claim 5 is disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 5]  The management system according to claim 4, wherein the supply management apparatus secures, based on the system configuration information, a managed apparatus(es) the number of which corresponds to the requested resource(s) (Fig. 28 # S2801, ¶¶ 193-194, wherein the determined number of physical machines are activated for satisfying the SLA’s requirements, ¶¶ 41-42) and a managed  apparatus(es) the number of which corresponds to the […] resource(s) as a managed apparatus(es) of the managed system (Fig. 28 # S2801, ¶¶ 193-194, wherein the determined number of physical machines for satisfying the SLA’s requirements are activated, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).
Claim 6 is disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 6]  The management system according to claim 4, wherein the processor is configured to execute the program instructions to implement: 
a system operations management apparatus which manages an application to be operated by a managed apparatus(es) (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are configured to satisfy the SLA’s requirements, ¶¶ 41-42); and
wherein the supply management apparatus sets up a managed apparatus(es) corresponding to the requested resource(s) (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are configured to satisfy the SLA’s requirements, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value of changing conditions, ¶¶ 159-161) and a managed apparatus(es) corresponding to the […] resource(s) to a state where an application corresponding to the system configuration information can be executed (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are executing, ¶ 135, and configured to satisfy the SLA’s requirements, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value of changing conditions, ¶¶ 159-161).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).
Claim 7 is disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 7]  The management system according to claim 6, wherein 
a managed apparatus(es) includes communication facilities (Fig. 4 # 210, ¶¶ 69, 103, wherein the network includes a communication line for connecting computers, and other network communication resources); 
a managed apparatus(es) which operates in the managed system transmits information regarding an own operation state(s) to the system operations management apparatus (Fig. 13 # 1202, ¶¶ 137, 142, wherein activation status metrics are collected from VMs executing the service required by the SLA and are reported for evaluation, ¶¶ 36-37); and 
the system operations management apparatus determines whether or not it is necessary to add a managed apparatus(es) to the managed system based on the information regarding the operation state(s) (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161).
Claim 8 is disclosed by Suzuki in view of Hildebrand, wherein Suzuki discloses
[Claim 8]  The management system according to claim 4, wherein 
the supply management apparatus performs a processing of delivering a managed apparatus(es) corresponding to the […]  resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) set in a state where an application corresponding to the system configuration information can be executed (Fig. 28, ¶¶ 193, 201, 205, wherein the activated physical machines are executing, ¶ 135, and configured to satisfy the SLA’s requirements, ¶¶ 41-42, ahead of time in anticipation of predicted need based on a prediction value of changing conditions, ¶¶ 159-161), to the end user of the managed system (¶¶ 41-42, wherein the service required by the SLA is provided to users using the service).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).

Claim 10 is disclosed by Suzuki, wherein
[Claim 10]  A computer-readable non-transient recording medium recording a program, the program that causes a computer which controls a design management apparatus to execute processings (¶ 220), comprising: 
obtaining a system requirement of a managed system configured to include a managed apparatus(es) (¶¶ 3, 36, wherein a service level agreement (SLA) specifies service content and service quality requirements for a data center provider managing systems for customers); 
determining a requested resource(s) based on the system requirement (¶¶ 36-37, wherein resources needed to satisfy the SLA’s requirements are determined, ¶¶ 41-42); 
determining a […] resource(s) by performing a fluctuation prediction on the system requirement (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161); and 
determining system configuration information regarding a system configuration including the requested resource(s) (¶¶ 36-37, wherein resources determined as needed to satisfy the SLA’s requirements are allocated, including CPU resources for VMs configured for customers’ services hosted at a data center, ¶¶ 41-42) and the […] resource(s) (¶¶ 120-122, wherein resources determined as needed to satisfy the SLA’s requirements are increased or decreased ahead of time in anticipation of predicted need based on a prediction value, ¶¶ 159-161).
Suzuki does not disclose explicitly, but Hildebrand does disclose that the resources determined by performing a fluctuation prediction on the system requirement are spare resources (Hildebrand: Fig. 5 # 210-212, ¶¶ 44, 55-56, wherein a system spools additional resources required in advance to accommodate the load predicted to be placed on the system prospectively, ¶ 14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki with Hildebrand.  The reason for doing so would have been to provision resources proactively before a load becomes insupportable by making sure to have additional resources already spooled (Hildebrand: ¶¶ 14, 44, 55-56).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448